Citation Nr: 1114216	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include as secondary to undiagnosed illness.

2.  Entitlement to service connection for dizziness, headaches, and leg spasms, to include as secondary to undiagnosed illness.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for gastroenteritis, to include as secondary to undiagnosed illness. 

4.  Entitlement to an evaluation in excess of 10 percent for fatigue.  

5.  Entitlement to an evaluation in excess of 10 percent for short term memory loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  As the Veteran resides in Germany, the Pittsburgh RO currently has jurisdiction over this appeal.  

The record shows that the Veteran has submitted many additional medical records after the issuance of the statement of the case.  There is no indication that they have been considered by the RO.  However, after obtaining translations of all these documents, the Board notes that they either concern issues not currently before the Board, or are copies of records previously considered by the RO.  Therefore, the Board may proceed with the adjudication of the Veteran's appeals without fear of prejudice.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issues of service connection for dizziness, headaches, and leg spasms, to include as secondary to undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's only current right hand disability is a congenital symmetrical postural malalignment of the first metacarpophalangeal joint, and right hand symptoms were not included as part of the Veteran's undiagnosed illness on either of his Gulf War examinations. 

2.  The Veteran's claim for service connection for gastroenteritis was initially denied in a December 2002 rating decision on the basis that there was no evidence of a current disability, to include an undiagnosed gastrointestinal disability; he was notified and did not submit a notice of disagreement with this decision. 

3.  Since December 2002, no evidence has been received to show that the Veteran has a current diagnosis of gastroenteritis or an undiagnosed gastrointestinal disability.  

4.  The Veteran's fatigue is productive of sudden losses of energy, but is controlled by medication without evidence of periods of incapacitating or constant symptoms that restrict routine daily activities by less than 25 percent of the pre-illness level.  

5.  The Veteran's short term memory loss results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred due to active service, nor may it be presumed to have been incurred as part of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010). 

2.  The December 2002 rating decision that denied the Veteran's claim for service connection for gastroenteritis, to include as part of an undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(b) (2010).

3.  New and material evidence to reopen the Veteran's claim for service connection for gastroenteritis, to include as part of an undiagnosed illness, has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The criteria for an evaluation in excess of 10 percent for fatigue have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.88b, Code 6354 (2010).  

5.  The criteria for an evaluation in excess of 10 percent for short term memory loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, DC 9416.  (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

Also, in the context of a claim to reopen, the Court issued a decision which held that VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial. 

In the present appeal, the Veteran was provided with a VCAA notification letter in April 2006.  It contained all of the notice required by Pelegrini, Dingess, and Kent, and was issued prior to the initial adjudication of the Veteran's claim.  Additional notification has also been provided to the Veteran after the initial adjudication.  The Board finds that the duty to notify has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran has been afforded VA examinations of his service connected disabilities.  Although the claims folder was not noted to have been reviewed by the examiners, the Board notes that the Veteran lives overseas, and arrangements had to be made to provide the Veteran the necessary examinations.  The histories contained in the examination reports are accurate.  Furthermore, in regards to claims for increased evaluations, the most important findings concern the current impairment that results from each disability, and not the historical record.  All identified records that are available have been obtained.  The Veteran has submitted many medical records in German including his own translations, and translations have been obtained for the few documents that were not translated.  The Veteran declined his right to a hearing in his March 2009 Substantive Appeal.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty to assist provisions of the VCAA have been met as to the issues considered herein. 

Service Connection

The Veteran contends that he has developed a disability of the right hand.  He argues that this may be the result of an undiagnosed illness due to his Persian Gulf service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v, Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than September 30, 2011; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date); 38 U.S.C.A. § 1117.

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Persian Gulf War provisions of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002. Veterans Education and Benefits Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 (2001) (codified at 38 U.S.C.A. § 1117).  In pertinent part, the new law provides that, in addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  In addition, the new law extends the period in which the VA may determine that a presumption of service connection should be established for a disability occurring in Persian Gulf War veterans to September 30, 2011.  38 C.F.R. § 3.317(a)(1)(i).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Right Hand

The Veteran contends that he has a right hand disability.  

The service treatment records show that the Veteran's April 1990, entrance examination found his upper extremities to be normal.  However, the Veteran reported a history of a fracture of the right 5th metacarpal in December 1989, with no sequalae.  

The remainder of the service treatment records is negative for reports of complaints or injury regarding the right hand.  

The Veteran was afforded a VA fee basis Gulf War examination in August 1998.  He reported pain of the wrists and right thumb since 1996, which was characterized as a minor complaint.  On examination, the bilateral hands and wrists were unremarkable with full range of motion in all joints.  An X-ray study was normal.  The diagnoses included undiagnosed illness due to gulf war service with fatigue, sleep disturbance, pulmonary dysfunction, and short term memory loss.  There was no diagnosis of a right hand disability.  

A follow up VA fee basis Gulf War examination was performed in February 2001.  The Veteran continued to have minor complaints regarding the wrists and right thumb which he said dated from 1996.  He had not seen a doctor for this problem but said it continued to bother him.  On examination, the bilateral hands and wrists were unremarkable, with full range of motion in all joints.  The X-ray study showed symmetrical, slight bilateral subluxation at the first metacarpophalangeal level.  The remainder of the examination was normal.  The diagnoses included undiagnosed illness due to gulf war service with fatigue, sleep disturbance and short term memory loss.  The other diagnoses included symmetrical postural malalignment of the first metacarpophalangeal joints, bilateral thumb (genetic).  

The Veteran complained of pain in the joints of the right hand at a July 2007 private neurological examination.  However, no diagnosis of a right hand disability was made. 

The Board finds that entitlement to service connection for a right hand disability is not warranted on either a direct or presumptive basis.  

The service treatment records are completely negative for complaints or treatment pertaining to the right hand.  The initial post service evidence of right hand complaints was on the August 1998 VA fee basis examination.  However, the findings were all normal.  While this examination found the Veteran does have an undiagnosed illness, the components listed did not include a right hand disability.  

Similarly, the February 2001 VA fee basis examination findings were normal in regards to the right hand with the exception of postural malalignment of the first metacarpophalangeal joints, bilateral thumb (genetic).  This examination also found an undiagnosed illness but did not include the right hand as part of this illness.  

The only current disability of the right hand that has been identified is the postural malalignment of the first metacarpophalangeal joints, which the February 2001 examination characterized as genetic.  The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes, so that the postural malalignment of the first metacarpophalangeal joint may not be service connected.  38 C.F.R. §§ 3.303, 4.9.  There has been no showing of superimposed trauma or disability to the hand.

Furthermore, the Veteran's right hand complaint was noted and investigated at the August 1998 and February 2001 VA fee basis Gulf War examinations, but was not included as a component of his undiagnosed illness.  In fact, as there is a diagnosis of postural malalignment of the first metacarpophalangeal joint, the Veteran's complaints cannot be said to be undiagnosed.  If follows that there is no basis for service connection as an undiagnosed illness.  The evidence does not support entitlement to service connection on either a direct or presumptive basis, and service connection is not warranted.  

Gastroenteritis

The Veteran contends that his disabilities include gastroenteritis.  He argues that he was treated for this disability during active service.  The Veteran believes that the gastroenteritis is part of an undiagnosed illness resulting from his service in the Persian Gulf.  

The record shows that entitlement to service connection for gastroenteritis was among claims that were previously considered and denied in a May 2000 rating decision.  After the receipt of additional evidence and enactment of the VCAA, his claims were again considered and denied in a December 2002 rating decision.  The Veteran was provided with his appellate rights in a December 2002 letter.  However, he did not initiate an appeal by submitting a notice of disagreement.  Therefore, the December 2002 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

The United States Court of Veterans Appeals (Court) has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence considered by the December 2002 rating decision included the Veteran's service treatment records, as well as the results of the August 1998 VA fee basis examination for undiagnosed illnesses and the February 2001 VA fee basis examination for undiagnosed illnesses.  The Veteran's claim was denied on the basis that there was no confirmed diagnosis of gastroenteritis, and no evidence of a current chronic gastrointestinal disability even as part of an undiagnosed illness.  Therefore, in the absence of evidence of a current disability the Veteran's claim was denied.  

The evidence submitted since December 2002 consists of VA fee basis and private examinations, including a June 2006 VA fee basis internal medicine examination.  The Veteran reported having stomach cramps two or three times a month at the June 2006 examination.  However, the examination findings were normal, and the summary was of symptoms consistent with fatigue syndrome.  The list of symptoms did not include any gastrointestinal complaints.  The remainder of the evidence received since December 2002 fails to show treatment or diagnosis for any gastrointestinal disability.  

The Board finds that the Veteran has not submitted new and material evidence to reopen his claim for service connection for gastroenteritis.  The December 2002 rating decision denied the Veteran's claim on the basis that there was no evidence of a current gastrointestinal disability.  The evidence submitted since December 2002 also fails to show the existence of a current gastrointestinal disability.  Therefore, as the additional evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim, it is neither new nor material, and the claim is not reopened.  It is noted that appellant complained of gastrointestinal complaints both before and after the final rating action.  His repeated contentions are not new and material, but rather are cumulative.  

Increased Rating

The Veteran contends that the 10 percent evaluations assigned to both his service connected chronic fatigue and short term memory loss are both inadequate to reflect the impairment caused by these disabilities.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 


Chronic Fatigue

The record shows that entitlement to service connection for chronic fatigue was established in a December 2002 rating decision.  A 10 percent evaluation was assigned for this disability, which remains in effect.  

Diagnostic Code 6354 provides ratings for Chronic Fatigue Syndrome (CFS).  Diagnostic Code 6354 provides that CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent evaluation is assigned for symptoms that wax and wane, resulting in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms that are controlled by continuous medication.  A 20 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  

A 40 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre- illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b. 

At this juncture, the Board notes that the symptoms listed in the CFS criteria include forgetfulness.  However, the Veteran is separately evaluated for short term memory loss.  Therefore, the Board will not consider any symptoms of forgetfulness when evaluating the Veteran's CFS.  Furthermore, he receives a separate rating for sleep impairment, and any complaints regarding sleep will also not be considered again in order to avoid pyramiding, which is prohibited by regulation.  See 38 C.F.R. § 4.14.  

The evidence includes the report of a June 2006 VA fee basis internal medicine examination.  The Veteran reported symptoms such as tiring easily independent of how much sleep he has had, and quick losses of energy.  Following the examination, the summary was that the Veteran had many symptoms that pointed to a fatigue syndrome.  The cause for this was metabolic dysfunctions.  A comprehensive and extensive neurological psychiatric examination was necessary.  

The Veteran underwent a VA fee basis neurological examination in June 2006.  He reported increasing daytime fatigue and low energy.  The Veteran did not suffer from disturbed sleep but woke up in the early morning hours.  He felt sluggish in the morning and constantly tired during the day.  He would occasionally fall asleep at lunch and felt very tired when driving his car.  On examination, the Veteran was awake, addressable, completely oriented and aware.  His mood was normal and contact friendly, but effective brainwave ability was reduced.  However, the examiner also stated that there was no brain function restriction.  Following examination of the cerebral nerves, motor function, strength, muscle reflexes, sensitivity, coordination, and nerve sensitivity, the clinical findings were normal in every respect.  Narcolepsy could not be ruled out, although the polyphone symptoms did not seem typical.  To summarize, there was no organic pathological ailment based on clinical and neurological findings.  

Private medical records dated March 2007 show that the Veteran continued to report fatigue.  

A July 2007 private examination states that the Veteran reported a lack of energy and severe fatigue.  When using his medication, the Veteran continued to have great fatigue, but he retained the energy to do things.  

The Board finds that the evidence does not support entitlement to an evaluation in excess of 10 percent for CFS.  The evidence is completely negative for periods of incapacitation due to CFS.  Moreover, there is no other evidence to show that the Veteran's symptoms restrict his routine daily activities by less than 25 percent of the pre-illness level.  In fact, although the Veteran reports energy loss and fatigue, the June 2007 examiner stated that when the Veteran is using medication he retains the energy to do things.  The Board concludes that the evidence does not support entitlement to an increased evaluation for fatigue for any portion of the period on appeal.  38 C.F.R. § 4.88b, Code 6354.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).  There is no objective evidence that the Veteran's CFS presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The record shows that the Veteran is employed full time, and there is no indication that his CFS interferes with his duties or causes inordinate absences.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Appellant has reported some difficulty with employment and claims to have lost some employment.  It appears from his writings however, that this has been related more to dizziness than to fatigue.

Short Term Memory Loss

The record shows that entitlement to service connection for short term memory loss was established in a December 2002 rating decision.  A 10 percent evaluation was assigned for this disability, which remains in effect.  

The Veteran's short term memory loss is evaluated under the rating code for dissociative amnesia; dissociative fugue; or dissociative identify disorder.  These are all rated according to the General Rating Formula for Mental Disorders.  

The General Rating Formula for Mental Disorders states that a zero percent (non- compensable) rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A higher 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships.

A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9416.  

The Court has indicated that the use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to symptoms provided in that diagnostic code.  Id., at 443.

The Veteran was afforded a VA fee basis psychiatric examination in June 2006.  He was noted to be currently working in a garage, where he worked on trucks.  He liked to read, watch movies, and was happy in his marriage.  They had contact with friends.  The Veteran complained of memory problems since the Gulf War, to the extent that he would forget to close the window of his 9th floor apartment which caused a hazard for his young son.  He could not remember if he had closed a door, turned off a stove, or turned off a car.  He noticed that his attention was constricted while he was driving to the extent that he had tunnel vision.  On examination, the Veteran was awake and oriented.  His report was a little scattered.  The Veteran was friendly and open, he answered questions to the best of his ability, his mood was normal, and he was not depressive.  His internal thought process was normal and there were no suicidal tendencies.  Psychological testing revealed high psychological stress regarding his perception of his bodily ailments.  Other testing suggested severe psychosomatic stress symptoms.  Testing was negative for signs of post-traumatic stress syndrome (PTSD).  On attention testing, the Veteran's speed was normal and the accuracy with which he completed his tasks was high and nearly error free.  His concentration skills were average.  In summary, the Veteran suffered from a clinically relevant sleep reduction with evident daytime fatigue, psychosomatic ailments, and compulsive symptoms.  The diagnosis said that the Veteran suffered from short-term attentiveness dysfunction, whereas his long-term attentiveness was within normal range.  He repeatedly forgot small things but tried to compensate by controlling other things.  

A private examination conducted in July 2007 shows that the Veteran was administered a depression test, which showed that he was not depressed.  There was also no PTSD.  

The Board finds that entitlement to an evaluation greater than 10 percent for the Veteran's short term memory loss is not warranted.  The Veteran has displayed few if any of the symptoms reflective of the next highest evaluation.  He does not have a depressed mood, anxiety, suspiciousness, or panic attacks.  Although he does have chronic sleep impairment, he is in receipt of a separate evaluation for this disability.  The only symptom reported by the Veteran is short term memory loss.  However, on attention testing, the Veteran's speed was normal and the accuracy with which he completed his tasks was high and nearly error free.  His concentration skills were average.  The diagnosis was still short term memory loss, but the Board finds that as the objective findings on testing were normal, the Veteran's symptoms are not considered to be more than mild or transient, and the criteria for a 30 percent rating are not met.  38 C.F.R. § 4.130, DC 9416.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).  There is no objective evidence that the Veteran's short term memory loss presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The record shows that the Veteran is employed full time, and there is no indication that his memory loss interferes with his duties or has resulted in missing work.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for a right hand disability, to include as secondary to undiagnosed illness, is denied. 

New and material evidence has not been received to reopen a claim for service connection for gastroenteritis, to include as secondary to undiagnosed illness, and the Veteran's appeal is denied. 

Entitlement to an evaluation in excess of 10 percent for fatigue is denied. 

Entitlement to an evaluation in excess of 10 percent for short term memory loss is denied.



REMAND

The Veteran contends that he has developed dizziness, headaches, and leg spasms as a result of an undiagnosed illness due to his service in the Persian Gulf.  

The record shows that the Veteran specifically denied having headaches on the August 1998 VA fee basis undiagnosed illness examination.  

However, the June 2006 VA fee basis internal medicine examination shows that the Veteran currently reports symptoms that include dizziness and headaches.  The summary of this examination was that the Veteran had symptoms that pointed to a fatigue syndrome.  Unfortunately, the examiner did not identify these symptoms, or indicate whether or not the Veteran has an undiagnosed illness manifested by headaches or dizziness.  

Similarly, the Veteran reported at the June 2006 VA fee basis neurological examination that every two months for the past year his right leg and recently his left leg would suddenly kick out repeatedly.  After examination and testing, the examiner summarized that there was no organic pathological ailment based on the clinical and neurological findings here.  However, he did not express an opinion as to whether or not the Veteran has an undiagnosed illness manifested by leg spasms.  

The Veteran has submitted a January 2007 letter from his private doctor that described the Veteran's dizziness after riding an exercise bike.  Similarly, a July 2007 private neurology examination again noted the Veteran's severe dizziness.  The diagnosis was chemical imbalance in the brain caused by something the Veteran was exposed to in the Gulf War.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

In this case, the Veteran's dizziness and headaches have been noted on current examinations, as has his reports of leg spasms.  It has been acknowledged that the Veteran was exposed to environmental hazards in the Gulf War and in fact service connection for other undiagnosed illnesses has been established.  Although the Veteran has been afforded VA examinations in conjunction with his current claims, it is unclear from these examinations if the Veteran has undiagnosed illnesses that result in headaches, dizziness, or leg spasms.  The Veteran's representative notes that he has not been afforded an examination for undiagnosed illnesses in conjunction with the current claim and request that he be provided such an examination.  The Board finds that the requirements of McLendon have been met, and agrees that such an examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination for undiagnosed illnesses.  The claims folder or copies of the medical records contained in the claims folder should be made available to the examiner.  All indicated tests and studies should be conducted.  At the conclusion of the examination and review of the record, the examiner should attempt to express the following opinions: 

a) Does the Veteran have a current disability manifested by dizziness?  If yes, is this disability attributable to a known diagnosis?  If there is a know diagnosis, is it as likely as not (50 percent probability or more) that this disability was incurred due to active service?  Is there evidence suggesting the presence of a chemical imbalance in the brain that could be attributed to Gulf War exposures?

b) Does the Veteran have a current disability manifested by headaches?  If yes, is this disability attributable to a known diagnosis?  If there is a know diagnosis, is it as likely as not that this disability was incurred due to active service?  

c) Does the Veteran have a current disability manifested by leg spasms?  If yes, is this disability attributable to a known diagnosis?  If there is a know diagnosis, is it as likely as not that this disability was incurred due to active service?  Is there evidence of psychiatric impairment beyond that attributed to memory loss?

The reasons and bases for all opinions should be provided.  If the examiner is unable to provide the requested opinions, the reasons and bases for that conclusion should also be noted.  Any evidence that may be obtained that would enable the opinions to be expressed should be identified.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


